DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on January 19th, 2021 has been entered.
The amendment of claims 1-5 and 7-17 and cancellation of claim 6 have been acknowledged.
In view of the amendment, the claims are no longer interpreted under 35 U.S.C. 112(f) and the 35 U.S.C. 101 and 112(b) rejections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on January 19th, 2021, with respect to the prior art rejections, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “extract a third image feature value …”). The examiner has revised the rejections to match the new claim limitations.


Claim Objections
Claim 2 is objected to because of the following informalities: “a specific position and a specific attitude is” contains a grammatical error. The limitation has been interpreted as “a specific position and a specific attitude are.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5, 10, 11, 16, and17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuo (U.S. Patent No. 5,606,627), hereinafter referred to as Kuo.
Regarding claim 1, Kuo teaches an information processing apparatus, comprising: 
a processing unit (Kuo Fig. 1A: 222) configured to:
set three-dimensional data of an object generated based on a first image captured by a first imaging apparatus (Kuo col. 4 lines 57-67: “Camera parameters, such as the interior orientation and calibration data are known”; Kuo col. 5 lines 29-40: “calculating a three dimensional space coordinate for a feature point in said common list of feature points, projected on a horizontal projection plane at a height h above a known reference Datum plane … associated with said left image … calculating a second three dimensional space coordinate … associated with said right image”)
set a first image feature value generated based on a quantitative value corresponding to a feature of the first image (Kuo col. 4 lines 57-67: “Gyroscopic and leveling devices are frequently being used to measure attitude parameters. Camera parameters, such as the interior orientation and calibration data are known”; Kuo col. 5 lines 29-40: “calculating a three dimensional space coordinates for a feature point in said common list of feature points”; Kuo Fig. 1B: left and right image camera stations 22 and 24, identify list of point and edge features Kuo Fig. 2 described in col. 9-10: shows extracting quantitative values);
acquire a second image feature value corresponding to a second image captured by a second imaging apparatus (Kuo col. 4 lines 57-67, col. 5 lines 29-40, Figs. 1B & 2 discussed above);
extra a third image feature value based on the first image feature value and the second image feature value, wherein the third image feature value is within a range between the first image feature value and the second image feature value (Kuo col. 3 lines 52-67 teaches that it was known in the art to extract a third value in between the two values, see “The elevation information is built, in stages, from each stereo image pair at a given resolution by calculating the stereo parallax between corresponding edge features”; further see Kuo Fig. 2 & col. 5 lines 40-44: “evaluating an object-space parallax between said first space coordinate and said second space coordinate associated with said feature point in said common list of feature points” – note the parallax feature point is in between the first and second feature coordinates); and
estimate a position and an attitude of the second imaging apparatus based on the extracted third image feature value and the set three-dimensional data (Kuo Fig. 9: camera position and attitude are adjusted at 150; Kuo col. 6 lines 49-52: “self-calibrates attitude angles and automates extraction of digital elevation”; Kuo col. 7 lines 1-19: “Input data consisting of digital image data and airborne control data that characterize the position and attitude information of the photograph or digital image are stored in the first storage device 200”).

Regarding claim 2, Kuo teaches the information processing apparatus according to claim 1, wherein a specific position and a specific attitude is associated with the first imaging apparatus (Kuo Fig. 9 & col. 6 lines 49-52 discussed above; Kuo col. 1 lines 39-56: “Some of the characteristics of each photograph are known prior to elevation extraction”; Kuo col. 4 lines 57-67: “Camera parameters, such as the interior orientation and calibration data are known”; Kuo col. 5 lines 2-7: “an aerial image … whose interior orientation, exterior orientations, and navigation data of the aircraft are known …”).

Regarding claim 4, Kuo teaches the information processing apparatus according to claim 1, wherein the three-dimensional data is generated based on the first image captured by the first imaging apparatus with a specific position and a specific attitude (Kuo col. 1 lines 39-56, col. 4 lines 57-67, col. 5 lines 2-7 & Fig. 1B as discussed above).

Regarding claim 5, Kuo teaches the information processing apparatus according to claim 1, wherein the processing unit is further configured to match the first image feature value to correspond to the second image feature value, extract the third image feature value based on the match, and estimate the position and the attitude of the second imaging apparatus based on the set three dimensional data and the third image feature value extracted from the match (Kuo Fig. 4: list of photo. Coord. left/right image 94, 96, merge lists 98, and common list of edge features 100; Kuo Fig. 9B: identify list of point and edge features common to both images 26; list of photo coord. Of common feature left/right image 28, 30; Kuo col. 3 lines 1-51: “pattern matching and correlation”; Kuo col. 15 lines 7-10: “equating eight matching pairs of directional cosines, one from each photograph of the same line segment to generate eight equations”; Kuo Fig. 12; Kuo col. 3 lines 52-67, Fig. 2 & col. 5 lines 40-44 discussed above).

Regarding claim 10, Kuo teaches the information processing apparatus according to claim 1, wherein the processing unit is further configured to update the first image feature value based on the second image captured by the second imaging apparatus (Kuo Figs. 1B & 4 discussed above; also see Kuo Fig. 5: overlap 106 and correlation 108; Kuo Fig. 6: see project feature point to height h 114, and coordinate comparator 212; Kuo Fig. 9A: 206, 208, 150, & Kuo col. 15 lines 1-24: “The small angle correction terms to each of the eight angular parameters (roll/pitch/yaw/heading for both photograph) is obtained by … expanding each angular variable using a perturbation approximation … the small angle approximation applies equally well to near-vertical photography and to oblique photography”).

Regarding claim 11, Kuo teaches the information processing apparatus according to claim 6, wherein the processing unit is further configured to update the first image feature value based on the first image captured by the first imaging apparatus with a specific position and a specific attitude (Kuo col. 4 lines 57-67 as discussed above teaches that the camera orientations, parameters, and calibration settings are known; Kuo Figs. 1B & 4 discussed above; also see Kuo Fig. 5: overlap 106 and correlation 108; Kuo Fig. 6: see project feature point to height h 114, and coordinate comparator 212; Kuo Fig. 9A: 206, 208, 150, & 212; further see Kuo Fig. 9B & col. 3 lines 1-51 discussed above regarding pattern and coordinate matching).

Regarding claims 16 and 17, Kuo further teaches that the apparatus performs the processes described in claim 1 and a non-transitory computer-readable medium storing computer-executable instructions executed by a processor (Kuo Figs. 1A & 9A: 222, 26, and 32; Kuo col. 13 lines 30-35: “storage medium”). Therefore, claims 16 and 17 are rejected using the same rationale as applied to claim 1 set forth above. 

Claim Rejections - 35 USC § 103
Claim 3, 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. Patent No. 5,606,627), in view of Wallack et al. (U.S. Patent No. 8,126,260), hereinafter referred to as Kuo and Wallack, respectively.
claim 3, Kuo teaches the information processing apparatus according to claim 1, wherein the processing unit is further configured to acquire the second image feature value corresponding to the second image at a time (Kuo Fig. 1B, col. 4 lines 57-67 & col. 5 lines 29-40 discussed above).
However, Kuo does not appear to explicitly teach that the two images are captured at the same time.
Pertaining to the same field of endeavor, Wallack teaches that the images are captured at the same time (Wallack Figs. 1-2: teaches a plurality of cameras capturing images at different positions and orientations; Wallack col. 6 lines 37-51: “the object 210 is imaged to derive at least two simultaneously acquired runtime images while the object remains fixed with respect to the origin and axes, X, Y and Z”).
Kuo and Wallack are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated stereo comparator (as taught by Kuo) to capture the images at the same time (as taught by Wallack) because the combination can form 3D models from 2D views (Wallack col. 6 lines 37-51 & Figs. 2-4).

Regarding claim 7, Kuo teaches the information processing apparatus according to claim 1, wherein the processing unit is further configured to update the data based on the second image captured by the second imaging apparatus (Kuo col. 6 lines 61-64: “non-collinear control points that are used to adjust the attitude angles of airborne control data for both the left and right images of a stereo image pair”; Kuo col. 11 lines 41-50: “determining the space coordinate of the nadir point QL of the tilted left photograph 50 involves solving a pair of unknown x, y from the following equation”; Kuo col. 15 lines 1-24: “The small angle correction terms to each of the eight angular parameters (roll/pitch/yaw/heading for both photograph) is 
However, Kuo does not appear to explicitly teach that the 3D data is updated.
Pertaining to the same field of endeavor, Wallack teaches updating the 3D data (Wallack col. 14 lines 49-67: “The following function … is used to update the coefficients based upon a 3D model point (x, y, z) and a plane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated stereo comparator (as taught by Kuo) to update 3D data (as taught by Wallack) because the combination can form 3D models from 2D views (Wallack col. 6 lines 37-51 & Figs. 2-4) and determines a more accurate pose (Wallack col. 9 lines 38-67).

Regarding claim 8, Kuo, in view of Wallack, teaches the information processing apparatus according to claim 7, wherein the processing unit is further configured to perform a three-dimensional construction based on the second image captured by the second imaging apparatus (Kuo col. 1 lines 40-67 teaches that it was known to construct a 3D model, see “A stereo pair of photographs are utilized to construct a three dimensional (3D) model through stereoscopic viewing means to represent topographic surface of the area of mapping interest … which is a three-dimensional model formed by intersecting rays of an overlapping pair of photographs”; Wallack Fig. 4 & col. 4 lines 23-26: “a graphical representation of the combination of a plurality of 2D poses of planar faces of the object to generate an overall 3D pose of the object”).

Regarding claim 9, Kuo teaches the information processing apparatus according to claim 1, wherein the processing unit is further configured to update data based on the first Kuo col. 6 lines 61-64: “non-collinear control points that are used to adjust the attitude angles of airborne control data for both the left and right images of a stereo image pair”; Kuo col. 4 lines 57-67 as discussed above teaches that the camera orientations, parameters, and calibration settings are known).
However, Kuo does not appear to explicitly teach that the 3D data is updated.
Pertaining to the same field of endeavor, Wallack teaches updating the 3D data (Wallack col. 14 lines 49-67: “The following function … is used to update the coefficients based upon a 3D model point (x, y, z) and a plane”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated stereo comparator (as taught by Kuo) to update 3D data (as taught by Wallack) because the combination can form 3D models from 2D views (Wallack col. 6 lines 37-51 & Figs. 2-4) and determines a more accurate pose (Wallack col. 9 lines 38-67).

Claim 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (U.S. Patent No. 5,606,627), in view of Izawa et al. (U.S. PGPub No. 2015/0009294), hereinafter referred to as Kuo and Izawa, respectively.
Regarding claim 12, Kuo teaches the information processing apparatus according to claim 1, wherein the processing unit further causes information showing the estimated position and the estimated attitude of the second imaging apparatus to be transmitted (Kuo Fig. 1A: teaches that the computer 222 outputs and stores the results 218 to a digital elevation database 220).
However, Kuo does not appear to explicitly teach transmitting to an external apparatus.
Pertaining to the same field of endeavor, Izawa teaches transmitting to an external apparatus (Izawa ¶0142: “the storage unit 550 is constituted by an internal storage unit 551 built Izawa ¶0143: “The external input/output unit 560 plays a role as an interface to all external apparatuses that is linked with the smart phone 500, and is directly or indirectly connected with another external apparatus, through a communication (for example, the universal serial bus (USB), IEEE1394 or the like), or a network (for example, the internet, a wireless LAN, Bluetooth (R), RFID (Radio Frequency Identification), the infrared communication (Infrared Data Association: IrDA) (R), UWB (Ultra Wideband) (R), ZigBee (R), or the like)”).
Kuo and Izawa are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated stereo comparator (as taught by Kuo) to transmit to an external apparatus (as taught by Izawa) because the combination provides flexible usability to various devices (Izawa ¶0143).

Regarding claim 13, Kuo, in view of Izawa, teaches the information processing apparatus according to claim 12, wherein the processing unit is further configured to control transmission of a depth map to the extremal apparatus, the depth map is generated based on at least one of the second image captured by the second imaging apparatus or the first image captured by the first imaging apparatus with a specific position and a specific attitude (Izawa ¶0008: “A frame classified into the non-flat image class is further processed automatically and adaptively, based on the complexity, so that a depth map is generated. Then, the conversion into a 3D stereo image is performed using the depth map”; Izawa ¶0019: “a parallax map acquisition device configured to acquiring a parallax map that indicates the parallax to be given to the acquired image”; Izawa Fig. 4: the parallax map shows distance and close spots; see Izawa ¶0142-¶0143 regarding transmitting to an external apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated stereo 

Regarding claim 14, Kuo, in view of Izawa, teaches the information processing apparatus according to claim 12, wherein the external apparatus is the second imaging apparatus (Kuo Fig. 1B & col. 15 lines 1-24 discussed above regarding position/attitude estimation; also see Kuo col. 4 lines 57-67: “the exterior orientation, i.e., the location of camera station and the attitude parameters (roll/pitch/yaw angles), of an aerial photograph is traditionally derived from aerotriangulation; the exterior parameters of each photograph can be measured directly”; Izawa Figs. 1, 3, 17, 18: the imaging device is external to other devices, e.g., smartphone 500 or an external storage unit 552, also see Izawa ¶0142-¶0143).

Regarding claim 15, Kuo teaches the information processing apparatus according to claim 1, but does not appear to explicitly teach that the second imaging apparatus is a portable type imaging apparatus.
Pertaining to the same field of endeavor, Izawa teaches that the second imaging apparatus is a portable type imaging apparatus (Izawa Fig. 1: the camera is portable; also see Izawa ¶0132: “As a portable terminal device that is an alternative embodiment of the imaging device 10, for example, there are a portable telephone, a smart phone having a camera function, a PDA (Personal Digital Assistants), and a portable game machine”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for automated stereo comparator (as taught by Kuo) to use a portable imaging apparatus (as taught by Izawa) because the combination provides flexible usability to various devices, e.g., smartphone, to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Soo Shin/Primary Examiner, Art Unit 2667